

115 HR 3831 IH: Professional Pell Education Learning
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3831IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2017Mr. Taylor (for himself and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to expand eligibility for participation in the Federal
			 Pell Grant program to certain trade schools.
	
 1.Short titleThis Act may be cited as the Professional Pell Education Learning or the PROPEL Act. 2.Federal Pell Grants (a)Clarification of eligible institutionsSection 401(a) of the Higher Education Act of 1965 (20 U.S.C. 1070a(a)) is amended by adding at the end the following:
				
 (4)Notwithstanding any other provision of this Act, for purposes of this section, the terms eligible institution, institution of higher education, eligible program, and institution include a program of education that— (A)consists of vocational or technical training, flight training, or apprenticeship or other on-job training;
 (B)an individual may pursue using educational assistance pursuant to section 3313(g) of title 38, United States Code;
 (C)is less than 600 clock hours of instruction, 16 semester hours, or 24 quarter hours, offered during a period of less than 15 weeks;
 (D)is not required to be accredited by a nationally recognized accrediting agency or association recognized by the Secretary pursuant to part H;
 (E)is not required to lead to a recognized educational credential; (F)for purposes of the reporting requirements under section 132(i), reports on all enrolled students without regard to whether a student is a first-time, full-time, degree- or certificate-seeking student; and
 (G)except as otherwise provided in subparagraphs (A) through (F) of this paragraph, meets the requirements of this title for an institution to participate in the program under this section..
 (b)Conforming amendmentSection 484(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1091(a)(1)) is amended by inserting or, for purposes of the Federal Pell Grant program under section 401, a program of education described in section 401(a)(4) after section 487.
			